DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicant’s election of Species III and the bearing shown in the figures of Species III in the reply filed on June 30, 2022 is acknowledged. Applicant elected with traverse, however, because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
The examiner agrees that claims 1-20 are readable on elected Species III.
Claim Objections
Claims 1, 3, 7-13, and 15-19 are objected to because of the following informalities:  
In regards to claim 1, line 4, a comma should be inserted after the phrase “a striker release position,” in line 5, the phrase “the striker in the slot and a striker capture position whereat” should be changed to “the striker when the striker is inserted into the slot, and a striker capture position, whereat,” in line 8 a comma should be inserted after the phrase “a ratchet holding position,” in line 9, commas should be inserted before and after the phrase “and a ratchet releasing position,” in line 12, the phrase “an arm” should be changed to “a first arm” and the phrase “the arm” should be changed to “the first arm,” and in line 20, the phrase “rotary movement” should be changed to “rotation.”
In regards to claim 3, line 1, the phrase “wherein rotary movement” should be changed to “wherein the rotation.”
In regards to claim 7, line 1, the phrase “the arm” should be changed to “the first arm,” and in line 2, the phrase “is mounted” should be changed to “rotatably mounted.”
In regards to claim 8, the claim should read as follows after the preamble: “wherein the bearing is supported for rotation about the bearing axis by a bearing post mounted to the leg portion of the first arm.”
In regards to claim 9, the claim should read as follows after the preamble: “further comprising a second arm, wherein the bearing is a roller bearing, wherein the second arm includes a leg portion such that the bearing post extends between the leg portions of the first and second arms, and wherein the roller bearing is rotatably mounted on the bearing post between the leg portions such that the first contact point defines a first line of contact and the second contact point defines a second line of contact.”
In regards to claim 10, line 1, the phrase “the arm” should be changed to “the first arm.”
In regards to claim 11, line 4, the phrase “for movement” should be changed to “for pivotal movement” and a comma should be inserted after the phrase “a striker release position,” in line 5, the phrase “the striker in the slot” should be changed to “the striker when the striker is inserted into the slot” and commas should be inserted before and after the phrase “and a striker capture position,” in line 6, the word “against” should be changed to “within,” in line 8, the phrase “for movement” should be changed to “for pivotal movement,” in line 9, a comma should be inserted after the phrase “a ratchet holding position,” in line 10, commas should be inserted before and after the phrase “and a ratchet releasing position,” in line 13, the phrase “an arm” should be changed to “a first arm,” in line 15, the word “mounted” should be changed to “rotatably mounted and the phrase “the arm” should be changed to “the first arm,” in line 16, the phrase “the arm” should be changed to “the first arm,” in line 22, the phrase “wherein movement” should be changed to “wherein pivotal movement,” and in line 24, the phrase “rotary movement” should be changed to “rotation.”
In regards to claim 12, line 2, the phrase “the arm” should be changed to “the first arm.”
In regards to claim 13, line 1, the phrase “wherein rotary movement” should be changed to “wherein the rotation.”
In regards to claim 15, line 2, the phrase “the arm” should be changed to “the first arm.”
In regards to claim 16, the claim should read as follows after the preamble: “further comprising a second arm, wherein the second arm includes a leg portion located on a side of the pawl opposite to the leg portion of the first arm, wherein a bearing post extends between and is fixed to the leg portions, and wherein the roller bearing is supported on the bearing post for rotation about the roller axis.”
In regards to claim 17, line 5, a comma should be inserted after the phrase “a striker release position” and the phrase “the striker in the slot” should be changed to “the striker when the striker is inserted into the slot,” in lines 5 and 6, commas should be inserted before and after the phrase “and a striker capture position,” in line 6, the word “against” should be changed to “within,” in line 10, a comma should be inserted after the phrase “a ratchet holding position,” in line 11, commas should be inserted before and after the phrase “and a ratchet releasing position,” in line 14, the phrase “an arm” should be changed to “a first arm” and the phrase “the arm” should be changed to “the first arm,” in line 15, the phrase “the arm” should be changed to “the first arm,” and in line 23, the phrase “rotary movement” should be changed to “rotation.”
In regards to claims 18, lines 1 and 4, each instance of the phrase “the arm” should be changed to “the first arm.”
In regards to claim 19, the claim should read as follows after the preamble: “further comprising a second arm, wherein the second arm includes a leg portion located on a side of the pawl opposite to a leg portion of the first arm, and wherein the bearing post extends between the leg portions such that the roller bearing is located between the first and second arms.”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 6 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The specification does not provide support for the arm of elected Species III to move independently from the movement of the pawl. As discussed in Paragraph 66 of the specification, the arms are independently mounted to the pawl, but there is no mention of their movement being independent of the pawl.  Applicant states that claims 11 and 17 are readable on elected Species III.  These claims recite that the movement of the arm is concurrent or at the same time with the movement of the pawl, and therefore, there is no support for the arm(s) to have movement independent of the pawl.  The claim will be examined as reciting that the arm is independently mounted to the pawl.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claim 1, lines 4 and 5, the phrase “positioned to receive the striker in the slot” suggests that the ratchet is in the striker release position while engaged with the striker, when it is understood from the specification when the ratchet is positioned in the striker release position to accept the striker when the striker is being inserted into the slot such that further insertion of the striker into the slot causes the ratchet to pivot to its striker capture position.  The claim has been examined with the language set forth in the claim objection above.
In regards to claim 1, the relationship between the “rotary movement” of the bearing, as recited in line 20, and the “rotation” of the bearing, as recited in line 12, is unclear from the claim language.  It is understood from the specification that the “rotary movement” is equivalent to the “rotation,” and will be examined as such.  The claim should use consistent terminology.  See claim objection above.
In regards to claim 3, the relationship between the “rotary movement” of the bearing, as recited in claim 3, and the “rotation” of the bearing, as recited in line 12 of claim 1, is unclear from the claim language.  It is understood from the specification that the “rotary movement” is equivalent to the “rotation,” and will be examined as such.  The claims should use consistent terminology.  See claim objection above.
In regards to claim 7, it is unclear how the bearing is “mounted” or fixed to the leg portion, when the term “mounted” suggests a stationary connection and the bearing rotates relative to the leg portion.  For examination purposes, the claim will be examined as reciting that the bearing is rotatably mounted for rotation about the bearing axis.  See claim objection above.
In regards to claim 8, the location of the phrase “for rotation about the bearing axis” after the language regarding the bearing post suggests that the bearing post rotates, however, it is understood from the specification that the bearing post is mounted or fixed to the leg portion and the bearing is supported on the leg portion for rotation about the bearing axis.  The claim will be examined with the language set forth in the claim objection above, which is supported by the specification.  See claim objection above.
In regards to claim 9, it is unclear how the arm includes “a pair of leg portions,” when it is understood from the specification that the latch assembly of Species III includes two separate arms or first and second arms on opposite sides of the pawl, with each of the first and second arms having a leg portion.  The claim will be examined with the language set forth in the claim objection above, which is supported by the specification.  See objections to claims 1 and 7-10 above.
In regards to claim 11, line 5, the phrase “positioned to receive the striker in the slot” suggests that the ratchet is in the striker release position while engaged with the striker, when it is understood from the specification when the ratchet is positioned in the striker release position to accept the striker when the striker is being inserted into the slot such that further insertion of the striker into the slot causes the ratchet to pivot to its striker capture position.  The claim has been examined with the language set forth in the claim objection above.
In regards to claim 11, line 6, it is unclear how the striker is retained “against” an end portion of the slot.  Specifically, the term “against” suggests contact between the striker and a surface of the end portion of the slot, however, the drawings and specification do not show or disclose that the striker contacts a surface of the slot, only that the ratchet retains the striker “within” an end portion of the slot.  The claim will be examined with the language set forth in the claim objection above, which is supported by the specification.  See claim objection above.
In regards to claim 11, line 15, it is unclear how the roller bearing is “mounted” or fixed to the leg portion, when the term “mounted” suggests a stationary connection and the roller bearing rotates relative to the leg portion.  For examination purposes, the claim will be examined as reciting that the roller bearing is rotatably mounted for rotation about the bearing axis.  See claim objection above.
In regards to claim 11, lines 16 and 17, there is no antecedent basis for “relative pivotal movement” of the ratchet and the pawl.  Specifically, the preceding lines of the claim recite that the ratchet and pawl “move,” but not that they “pivotally move.”  The claim will be examined as reciting that the pawl and ratchet are mounted to the latch housing for pivotal movement.  The claim should use consistent terminology.  See claim objections above.
In regards to claim 11, the relationship between the “rotary movement” of the bearing, as recited in line 24, and the “rotation” of the bearing, as recited in line 15, is unclear from the claim language.  It is understood from the specification that the “rotary movement” is equivalent to the “rotation,” and will be examined as such.  The claim should use consistent terminology.  See claim objection above.
In regards to claim 13, the relationship between the “rotary movement” of the bearing, as recited in claim 13, and the “rotation” of the bearing, as recited in line 15 of claim 11, is unclear from the claim language.  It is understood from the specification that the “rotary movement” is equivalent to the “rotation,” and will be examined as such.  The claims should use consistent terminology.  See claim objection above.
In regards to claim 16, it is unclear how the arm includes “first and second leg portions,” when it is understood from the specification that the latch assembly of Species III includes two separate arms or first and second arms on opposite sides of the pawl, with each of the first and second arms having a leg portion.  The claim will be examined with the language set forth in the claim objection above, which is supported by the specification.  See objections to claims 11, 12, 15, and 16 above.
In regards to claim 17, line 5, the phrase “positioned to receive the striker in the slot” suggests that the ratchet is in the striker release position while engaged with the striker, when it is understood from the specification when the ratchet is positioned in the striker release position to accept the striker when the striker is being inserted into the slot such that further insertion of the striker into the slot causes the ratchet to pivot to its striker capture position.  The claim has been examined with the language set forth in the claim objection above.
In regards to claim 17, line 6, it is unclear how the striker is retained “against” an end portion of the slot.  Specifically, the term “against” suggests contact between the striker and a surface of the end portion of the slot, however, the drawings and specification do not show or disclose that the striker contacts a surface of the slot, only that the ratchet retains the striker “within” an end portion of the slot.  The claim will be examined with the language set forth in the claim objection above, which is supported by the specification.  See claim objection above.
In regards to claim 17, the relationship between the “rotary movement” of the bearing, as recited in line 23, and the “rotation” of the bearing, as recited in line 16, is unclear from the claim language.  It is understood from the specification that the “rotary movement” is equivalent to the “rotation,” and will be examined as such.  The claim should use consistent terminology.  See claim objection above.
In regards to claim 19, it is unclear how the arm includes “a pair of leg portions,” when it is understood from the specification that the latch assembly of Species III includes two separate arms or first and second arms on opposite sides of the pawl, with each of the first and second arms having a leg portion.  The claim will be examined with the language set forth in the claim objection above, which is supported by the specification.  See objections to claims 17-19 above.
In regards to claims 2, 4-6, 8, 10, 12, 14, 15, 18, and 20, these claims are rejected under 35 U.S.C. 112(b) because they depend from claims 1, 11, and 17.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 10-15, 17, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cerden (FR 2472651 A1).
In regards to claim 1, Cerden discloses a latch assembly, comprising: a latch housing 3 formed with a slot (see Figure 2 below) configured for receiving a striker 1; a ratchet 4 mounted via a ratchet pivot post 5 to the latch housing for movement about a ratchet pivot axis (axis extending through the ratchet pivot post into the page in Figure 2) between a striker release position (Figure 1), whereat the ratchet is positioned to receive the striker when the striker is inserted in the slot, and a striker capture position (Figure 2), whereat the ratchet is positioned to retain the striker, the ratchet defining a ratchet engagement surface (surface at the indicator line for reference character 20, Figure 2); a pawl 7 mounted via a pawl pivot post 8 to the latch housing for movement about a pawl pivot axis (axis extending through the pawl pivot post into the page in Figure 2) between a ratchet holding position (Figure 2), whereat the pawl is positioned to maintain the ratchet in its striker capture position, and a ratchet releasing position (position in which the pawl is moved to disengage component 13 from the ratchet, Lines 116-120 of the Computer Generated Translation), whereat the pawl is positioned to permit the ratchet to move to its striker release position, the pawl defining a pawl engagement surface (surface at the indicator line for reference character 12, Figure 2); and a bearing 13 supported by a first arm (portion of spring 16 shown in Figure 2 below) for rotation about a bearing axis (axis extending into the page in Figure 2 below), the first arm for positioning the bearing between the ratchet and the pawl along a path of travel extending from a corresponding one of the ratchet pivot axis and the pawl pivot axis (Figure 2), the bearing having an exterior surface (exterior surface contacting the pawl and the ratchet, Figures 2 and 3) configured to define a first contact point engaging the ratchet engagement surface and a second contact point engaging the pawl engagement surface when the ratchet is located in its striker capture position and the pawl is located in its ratchet holding position (Figure 2);Page 2 of 10U.S. Application Serial No. 16/989,202Attorney Docket: 028925-00757/710478USCON wherein movement of the pawl from its ratchet holding position toward its ratchet releasing position generates rolling friction localized at the first and second contact points for causing rotation of the bearing about the bearing axis (Lines 116-120 of the Computer Generated Translation).

    PNG
    media_image1.png
    684
    564
    media_image1.png
    Greyscale

In regards to claim 2, Cerden discloses that the ratchet further defines a second ratchet engagement surface (surface at the indicator line for reference character 22, Figure 2), wherein the first contact point on the exterior surface of the bearing engages the second ratchet engagement surface and the second contact point on the exterior surface of the bearing engages the pawl engagement surface when the ratchet is located in a secondary striker capture position (position in which the bearing engages in part 22 of the ratchet) and the pawl is located in its ratchet holding position.
In regards to claims 3 and 13, Cerden discloses that the rotation of the bearing or roller bearing about the bearing axis establishes a first contact region between the ratchet engagement surface and the first contact point and establishes a second contact region between the pawl engagement surface and the second contact point (apparent from engagement between the bearing or roller bearing and the pawl and ratchet, Figure 3 and Lines 116-120 of the Computer Generated Translation).
In regards to claims 4, 14, and 20, Cerden discloses that the ratchet further includes a ratchet stop surface (surface of tip 23, Figure 2) aligned transversely to the ratchet engagement surface to define a ratchet cradle (tip 23 and surface 20 create a cradle or space in which the bearing or roller bearing is supported in Figure 2) configured to support the bearing when the ratchet is in its striker capture position such that the first contact point on the bearing or roller bearing engages the ratchet engagement surface and a third contact point on the bearing or roller bearing engages the ratchet stop surface (the bearing or roller bearing engages the ratchet stop surface via its engagement with the ratchet engagement surface, Figure 2).
In regards to claim 5, Cerden discloses that the pawl further includes a pawl stop surface (see Figure 2 on Page 14 of the current Office Action) that is aligned transversely to the pawl engagement surface to define a pawlPage 3 of 10U.S. Application Serial No. 16/989,202Attorney Docket: 028925-00757/710478USCON cradle (space in which the bearing is received, Figure 2) configured to support the bearing when the pawl is in its ratchet holding position such that the second contact point on the bearing engages the pawl engagement surface and a fourth contact point on the bearing engages the pawl stop surface (Figure 2).
In regards to claim 6, Cerden discloses that the first arm is independently mounted to the pawl (mounted to the pawl via the pawl pivot post 8, Figure 2).
In regards to claim 7, Cerden discloses that the first arm includes a body portion (see Figure 2 on Page 14 of the current Office Action) mounted to the pawl (mounted to the pawl via the pawl pivot post, Figure 2) and a leg portion (see Figure 2 on Page 14 of the current Office Action) on which the bearing is rotatably mounted for rotation about the bearing axis (rotatably connected or secured to the leg portion for rotation).
In regards to claim 10, Cerden discloses that the first arm positions the bearing axis between the ratchet and the pawl along the path of travel (Figure 2).
In regards to claim 11, Cerden discloses a latch assembly, comprising: a latch housing 3 formed with a slot (see Figure 2 on Page 14 of the current Office Action) configured for permitting bi-directional movement of a striker 1 therein; a ratchet 4 supported by the latch housing for pivotal movement between a striker release position (Figure 1), whereat the ratchet is positioned to receive the striker when the striker is inserted into the slot, and a striker capture position (Figure 2), whereat the ratchet is positioned to retain the striker within an end portion of the slot (the portion of the slot in which the striker is located in Figure 2), the ratchet defining a ratchet engagement surface (surface at the indicator line for reference character 20, Figure 2); a pawl 7 mounted via a pawl pivot post 8 to the latch housing for pivotal movement about a pawl pivot axis (axis extending through the pawl pivot post into the page in Figure 2) between a ratchet holding position (Figure 2), whereat the pawl is positioned to maintain the ratchet in its striker capture position, and a ratchet releasing position (position in which the pawl is moved to disengage component 13 from the ratchet, Lines 116-120 of the Computer Generated Translation), whereat the pawl is positioned to permit the ratchet to move to its striker release position, the pawl defining a pawl engagement surface (surface at the indicator line for reference character 12, Figure 2); a first arm (portion of spring 16 shown in Figure 2 on Page 14 of the current Office Action) having a body portion (see Figure 2 on Page 14 of the current Office Action) disposed for concurrent movement with the pawl about the pawl pivot axis and a leg portion (see Figure 2 on Page 13 of the current Office Action) defining a roller axis (bearing axis extending into the page in Figure 2 on Page 14 of the current Office Action); and a roller bearing 13 rotatably mounted to the leg portion of the arm for rotation about the roller axis (Lines 116-120 of the Computer Generated Translation), the first arm configured to guide the positioning of the roller bearing in response to relative pivotal movement between the ratchet and the pawl along a path of travel extending from the pawl pivot axis (Figures 1 and 2), the roller bearing having an exterior surface (exterior surface contacting the pawl and the ratchet, Figures 2 and 3) defining a first contact point engaging the ratchet engagement surface and a second contact point engaging the pawl engagement surface when the ratchet is located in its striker capture position and the pawl is located in its ratchet holding position (Figure 2), wherein movement of the pawl from its ratchet holding position toward its ratchet releasing position generates rolling friction localized at the first and second contact points for Page 5 of 10U.S. Application Serial No. 16/989,202Attorney Docket: 028925-00757/710478USCONcausing rotation of the roller bearing about the roller axis with respect to both the ratchet engagement surface and the pawl engagement surface (Lines 116-120 of the Computer Generated Translation).
In regards to claim 12, Cerden discloses that the body portion of the first arm is attached at the pawl pivot post (Figure 2).
In regards to claim 15, Cerden discloses a bearing post 14 is secured or connected to the leg portion of the first arm (Figures 2 and 3), and wherein the roller bearing is supported by the bearing post for rotation about the roller axis (Figures 2 and 3).
In regards to claim 17, Cerden discloses a latch assembly, comprising: a latch housing 3 formed with a slot (see Figure 2 on Page 14 of the current Office Action) configured to permit bi-directional movement of a striker 1 therein; a ratchet 4 supported on the latch housing for movement about a ratchet axis (axis extending through the ratchet pivot post into the page in Figure 2) between a striker release position (Figure 1), whereat the ratchet is positioned to receive the striker when the striker is inserted into the slot, and a striker capture position (Figure 2), whereat the ratchet is positioned to retain the striker within an end portion of the slot (portion of the slot in which the striker is located, Figure 2), the ratchet being biased toward its striker release position (biased by spring 6) and having a ratchet engagement surface (surface at the indicator line for reference character 20, Figure 2); a pawl 7 supported on the latch housing for movement about a pawl axis (axis extending through the pawl pivot post into the page in Figure 2) between a ratchet holding position (Figure 2), whereat the pawl is positioned to maintain the ratchet in its striker capture position, and a ratchet releasing position (position in which the pawl is moved to disengage component 13 from the ratchet, Lines 116-120 of the Computer Generated Translation), whereat the pawl is positioned to permit the ratchet to move to its striker release position, the pawl being biased toward its ratchet holding position (biased by spring 16) and having a pawl engagement surface (surface at the indicator line for reference character 12, Figure 2); a first arm (portion of spring 16 shown in Figure 2 on Page 14 of the current Office Action) supported for concurrent movement with the pawl about the pawl axis, the first arm having a bearing post 14 extending from the first arm and defining a roller axis (bearing axis shown in Figure 2 on Page 14 of the current Office Action); and a roller 13 bearing supported on the bearing post for rotation about the roller axis in response to relative movement between the ratchet and the pawl along a path of travel extending from the pawl axis (Figures 1 and 2), the roller bearing having a first contact region engaging the ratchet engagement Page 7 of 10U.S. Application Serial No. 16/989,202Attorney Docket: 028925-00757/710478USCONsurface and a second contact region engaging the pawl engagement surface when the ratchet is located in its striker capture position and the pawl is located in its ratchet holding position (Figure 2), wherein movement of the pawl from its ratchet holding position toward its ratchet releasing position generates rolling friction localized at the first and seconds contact regions for causing rotation of the roller bearing about the roller axis with respect to both the ratchet engagement surface and the pawl engagement surface (Lines 116-120 of the Computer Generated Translation).
Allowable Subject Matter
Claims 8, 9, 16, 18, and 19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Although the references of record show some features similar to those of applicant’s device, the prior art fails to teach or make obvious the invention of claims 8, 16, 18, and 19.
In regards to claims 8 and 18, Cerden (FR 2472651 A1) fails to disclose that the bearing post 14 is mounted or fixed to the leg portion of the first arm.  The bearing post 14 of Cerden is not fixed, but is connected or coupled to the leg portion such that it, along with the bearing, rotates relative to the leg portion.  The examiner can find no motivation to modify the device of Cerden without employing improper hindsight reasoning and without destroying the intended structure and operation of the device.
In regards to claim 16, Cerden (FR 2472651 A1) fails to disclose that the latch assembly includes a second arm, wherein the second arm includes a leg portion located on a side of the pawl opposite to the leg portion of the first arm, wherein a bearing post extends between and is fixed to the leg portions, and wherein the roller bearing is supported on the bearing post for rotation about the roller axis.  The examiner can find no motivation to modify the device of Cerden without employing improper hindsight reasoning and without destroying the intended structure and operation of the device.
In regards to claim 19, Cerden (FR 2472651 A1) fails to disclose that the latch assembly includes a second arm, wherein the second arm includes a leg portion located on a side of the pawl opposite to a leg portion of the first arm, and wherein the bearing post extends between the leg portions such that the roller bearing is located between the first and second arms.
Conclusion
47.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSON MERLINO whose telephone number is (571)272-2219. The examiner can normally be reached Monday - Friday 7 AM to 3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571-272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALYSON M MERLINO/Primary Examiner, Art Unit 3675                                                                                                                                                                                                        July 26, 2022